Citation Nr: 1708613	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  16-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral bunion deformity (hallux valgus), to include as secondary to service-connected residuals of a right great toe fracture.

2.  Entitlement to service connection for bilateral flatfoot (pes planus), to include as secondary to service-connected residuals of a right great toe fracture.

3.  Entitlement to an effective date prior to July 7, 2015 for the grant of service connection for left ear hearing loss and the associated award of a 10 percent disability rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1963 to January 1970, with additional service in the Army Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by a Department of Veterans' Affairs (VA) Regional Office (RO).  Jurisdiction of the Veteran's claims-file currently resides with the RO in New York, New York.  

The Board notes that the Veteran's March 2016 VA Form 9 perfecting the appeal of these issues to the Board included the Veteran's request to testify at a Board Central Office Hearing.  However, the Veteran expressly withdrew this request in a written statement submitted to VA in November 2016: "I request that a hearing not be required since I want a decision made on the appellate record ...." (emphasis in original).  The Board shall accordingly proceed with appellate review at this time.

The Board notes that the Veteran previously was represented by The American Legion.  In August 2014, The American Legion withdrew its power-of-attorney from the Veteran.  The Veteran has not granted any new power-of-attorney with regard to the claim on appeal.  Accordingly, the Board recognizes that the Veteran is unrepresented in this claim on appeal.

A February 2016 Board decision remanded to the Agency of Original Jurisdiction (AOJ) a claim of entitlement to payment of VA disability compensation benefits for the period from October 1972 to May 2000.  That issue was before a different Veterans Law Judge (VLJ) who held a Board hearing on that matter, and the remand of that issue is still being processed by the AOJ at this time.  As that issue has not been re-certified to the Board and the AOJ is still taking action on the issue (as confirmed by the VA's Veterans Appeals Control and Locator System (VACOLS)), the Board will not take jurisdiction over that matter and it shall not be addressed by the Board at this time.

The Board notes the AOJ issued a statement of the case (SOC) in February 2016 addressing issues of (1) entitlement to an increased rating for a heart disability diagnosed as atrial fibrillation and (2) entitlement to an earlier effective date for the grant of service connection for tinnitus.  The Veteran did not file a VA Form 9 substantive appeal to perfect these matters for the Board's review, and these issues are not currently in appellate status before the Board.

The AOJ also issued a separate February 2016 SOC addressing the issue of entitlement to an increased rating for bilateral hearing loss.  The Veteran did not file a VA Form 9 substantive appeal to perfect this matter for the Board's review, and the issue is not in appellate status before the Board.

The Board notes that the Veteran filed a notice of disagreement (NOD) seeking to establish service connection for anemia in January 2016; that appeal was resolved by a February 2016 RO rating decision that awarded a full grant of the benefit sought (establishing entitlement to service connection).

Finally, the Board acknowledges that the Veteran has submitted NODs seeking a higher initial disability rating for the service-connected anemia (March 2016), seeking service connection for a back disability (April 2016), and seeking restoration of a rating for tinnitus (May 2016).  The Board's review of the claims file and VACOLS reveals that the AOJ is still taking action on these issues.  As such, the Board will not take jurisdiction over them at this time, as they are being processed by the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral bunion deformity (hallux valgus) and bilateral flatfoot (pes planus) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2006, the Veteran filed a claim accepted by VA as seeking an increased (compensable) rating for right ear hearing loss and seeking to establish service connection for left ear hearing loss; an April 2007 RO determination denied the claims.  The Veteran did not appeal these April 2007 determinations nor submit new and material evidence within a year of the decision's issuance; the decision became final.

2.  On July 7, 2015, VA received the Veteran's request to reopen the claim of service connection for left ear hearing loss and a claim of entitlement to an increased rating for hearing loss; a September 2015 RO rating decision granted service connection for left ear hearing loss and awarded a new 10 percent disability rating for bilateral hearing loss, effective July 7, 2015.

3.  The Veteran's right ear hearing loss was not shown to have undergone a factually ascertainable increase in severity during the year prior to the Veteran's July 2015 claim for an increased rating.


CONCLUSIONS OF LAW

1.  An effective date prior to July 7, 2015 for the award of service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 5101(a), 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.156, 3.400 (2016).

2.  A compensable rating for right ear hearing loss was not warranted prior to July 7, 2015.  38 U.S.C.A. §§ 1155, 5107, 5110 (b)(3) (West 2014); 38 C.F.R. §§ 3.400(o) (2), 4.85, 4.86, Code  6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The foot claims are being remanded, in part, for development of any additional Reserve records.  The Veteran requested this action solely with respect to the foot claims.  The record does not indicate, and the Veteran does not contend, that additional Reserve records would be relevant to the earlier effective date claim.

Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  VA regulations also allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. §§ 3.157, 3.400(o)(2).

As the September 2015 RO rating decision on appeal featured a new award of service connection for left ear hearing loss, combining with the previously service-connected right ear hearing loss to create a compensable service-connected disability of bilateral hearing loss, the Board has considered the Veteran's appeal for an earlier effective date with attention to (1) whether an earlier effective date may be warranted for the new award of service connection for the left ear hearing loss, and (2) whether an earlier effective date may be warranted for the new disability rating assignment for the service-connected hearing loss (featuring only the right ear prior to July 7, 2015).

If a determination by the agency of original jurisdiction is not timely appealed, that determination becomes final.  See 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  For any award based on a new claim or evidence received after a final disallowance, the effective date of that award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).

The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

The Veteran concluded a period of active duty military service in January 1970.  At separation, he filed a claim for service connected disability compensation for disabilities that was adjudicated in an April 1970 RO rating decision.  The April 1970 RO rating decision considered a claim of entitlement to service connection for "defective hearing," and awarded service connection for "high tone hearing loss, right."  The Veteran did not appeal this rating decision or otherwise express a desire to establish entitlement to service connection for left ear hearing loss at the time.  New and material evidence pertaining to service connection for any left ear hearing loss was not received within a year of the April 1970 decision.

In August 2006, the Veteran filed a claim seeking service connection for disabilities including "Hearing Loss."  In April 2007, the RO issued a rating decision that (in pertinent part) denied service connection for "left ear hearing loss" and denied a compensable rating for the service-connected right ear hearing loss.  The Veteran did not appeal this rating decision.  New and material evidence pertaining to these determinations was not received within a year of the April 2007 RO rating decision.

On July 7, 2015, VA received a new claim from the Veteran seeking service connection for bilateral hearing loss (requiring that service connection be established for the left ear).  Later in July 2015, the Veteran underwent a VA audiology examination and the resulting report appears to refer to the Veteran's bilateral hearing loss as a "[s]ervice connected condition."  In September 2015, the RO issued a rating decision awarding service connection for left ear hearing loss effective from the July 7, 2015 date that the claim was received by VA.  The September 2015 RO rating decision completed an initial rating assignment associated with the new award of service connection for the left ear hearing loss, resulting in the award of a 10 percent rating for the bilateral hearing loss effective from July 7, 2015 (the effective date for the award of service connection for the left ear component of the bilateral hearing loss).

The Veteran seeks assignment of an earlier effective date (prior to July 7, 2015) for the award of service connection for left ear hearing loss and/or the increased rating associated with the right ear hearing loss.

The April 2007 RO decision denying the Veteran's claims for service connection for left ear hearing loss and an increased rating for right ear hearing loss is final based on the evidence of record at the time; it is not subject to revision in the absence of CUE.  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).

The Board notes that the Veteran has not identified or alleged any specific instance of CUE in any prior final decision denying service connection for left ear hearing loss or denying an increased rating for right ear hearing loss.  The Board finds that a CUE claim has not been otherwise raised in the review of the record and the prior VA denials pertinent to this case.  As no CUE claim has been raised, the Board shall only briefly note its observation that the April 2007 rating decision appears to mistakenly describe that the October 2006 VA examination report showed no hearing loss disability meeting the VA criteria to be considered disabling.  However, such an error does not present a basis for revision of the April 2007 denial of service connection, nor does the Board's observation here raise a claim of CUE because there is no indication, neither of record nor in the Veteran's assertions, that the mistake changed the outcome of the April 2007 decision.  There is no suggestion in this case that the April 2007 decision undebatably would otherwise have granted service connection for the left ear hearing loss with a finding of an etiological link to service based on the evidence of the record at the time.  [CUE must be undebatable and an error of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).]

The claim currently in appellate status seeking an earlier effective date is being reviewed by the Board under the laws and regulations that govern the assignment of effective dates.  Because the unappealed April 2007 RO decision is a final decision, it is a legal bar to an effective date prior to the date of that decision concerning service connection for the left ear hearing loss and a compensable rating for right ear hearing loss.  No claim from the Veteran for service connection for left ear hearing loss or an increased rating for right ear hearing loss remained pending following that April 2007 RO decision, as the claims were resolved by the decision.  Accordingly, the Board must determine the earliest date after April 2007 upon which the Veteran filed a claim for service connection for left ear hearing loss or filed a claim for an increased rating for his service-connected hearing loss.

After April 2007, the earliest claim seeking either service connection for left ear hearing loss or increased rating for service-connected hearing loss is the claim received by VA on July 7, 2015 that resulted in the award of service connection for left ear hearing loss and a compensable rating for the now-bilateral service-connected hearing loss.  There is no documentation of any claim after April 2007 and prior to July 7, 2015 that may serve as a basis for revision of the effective date for the award of service connection for left ear hearing loss or a compensable rating for hearing loss, and the Board finds no persuasive indication that any further development could feasibly establish the filing of any such claim.  The Veteran has not specifically identified or alleged that he filed any earlier claim for these benefits following the April 2007 denial.

The Board has observed that medical evidence of the existence of the Veteran's left ear hearing loss disability is presented in VA medical reports of record including in October 2013.  However, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability (or symptomatology contended to represent the disability) does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits.  Ellington v. Nicholson, 22 Vet. App. 141 (2007).

VA regulations also allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. §§ 3.157, 3.400(o)(2).  As discussed above, the claim for an increased rating for hearing loss that has given rise to this appeal was received in July 2015, with the resulting adjudication yielding an award of a compensable rating for hearing loss (in connection with the grant for service connection for left ear hearing loss).  The Board has considered the one year period prior to the July 2015 claim for the purpose of determining whether a factually ascertainable increase in the severity of the Veteran's right ear hearing loss (only the right ear was service-connected prior to July 2015) was shown within a year prior to the claim.  The Board finds that no increase in right ear hearing loss meeting the criteria for a compensable rating is shown to have occurred within a year prior to the July 2015 claim, and the Veteran has not specifically contended otherwise nor has he identified any evidence alleged to show such an increase in severity of right ear hearing loss in that period.  Accordingly, the Board finds that there is no basis for assignment of an earlier effective date for any hearing loss increased rating assignment associated with the July 2015 claim on the basis of a factually ascertainable increase within a year prior to the claim.

The date of receipt of the claim leading to the award of service connection for left ear hearing loss and a compensable rating for hearing loss is July 7, 2015.  There is no evidence or correspondence in the record raising a claim for service connection for left ear hearing loss or an increased rating for hearing loss received between the April 2007 decision and the July 7, 2015 claim.  Therefore, July 7, 2015 is the earliest possible effective date for the grant of service connection for left ear hearing loss and a compensable disability rating for hearing loss, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).

The facts pertaining to this claim are clear; there is no doubt to be resolved. Accordingly, the appeal in this matter must be denied.


ORDER

An effective date prior to July 7, 2015 for the award of service connection for left ear hearing loss is denied.

An effective date prior to July 7, 2015 for the award of a compensable disability rating for hearing loss is denied.


REMAND

The Veteran claims entitlement to service connection for bilateral bunion deformity (hallux valgus) and for bilateral flatfoot (pes planus).  The Veteran has already established entitlement to service connection for a slight fracture deformity of the right great toe.  The Board finds that a remand is warranted at this time due to (1) the Veteran's request that VA obtain and review outstanding and potentially pertinent service treatment records from his Reserve service, and (2) to obtain a more adequate VA medical examination report with opinion.

The Veteran's January 2016 notice of disagreement and his March 2016 VA Form 9 substantive appeal feature his written statements asserting that there are pertinent service treatment records from the Veteran's Reserve service that are not currently available for review in the claims-file.  In the January 2016 notice of disagreement, the Veteran noted that the RO's denial of his claim "did not include evidence that the veteran had continued in the Army Reserves and retired in May 1997...."  In the March 2016 VA Form 9, the Veteran objects to the RO's decision focusing upon the documented medical status of his feet at the time of his separation from active service in 1969/1970 without consideration of his subsequent Reserve service, and the Veteran expresses concern that his claims-file does not include some of the service treatment records from his years of Reserve service.  The Veteran asserts that he served in "active Army Reserve status until May 1997 and there is no evidence that shows the medical [] and physical examination performed on reserve officers from 1992 until the date of retirement in May 1997."  In this regard, the Veteran notes that the RO determination's identification of items of evidence supporting the decision cited "Service treatment records dated from June 18, 1961 to September 23, 1992," and the Veteran requested that "the medical and service treatment records shall be provided to the veteran for all periods cited in the EVIDENCE from 6/18/1961 to 09/23/1992 and the medical service records in the Army Reserves from 09/23/1992 to 05/1997, date of retirement from Army Reserves."  The Board notes that, consistent with the Veteran's concerns, the set of service treatment records available for review in the Veteran's claims-file at this time does not include the referenced reports from after September 1992.

VA has a duty to assist the appellant in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Service department records are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Appropriate action is necessary to obtain any outstanding pertinent records and ensure that the record is complete.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1), (3).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Board observes that an August 1992 periodic service medical examination report includes a medical history questionnaire upon which the Veteran reported that he had suffered a "sprain[ed] right foot due to fall Feb 1992 treated at Columbia-Greene Medical Center," and this injury was characterized as more than minor (it was identified in response to a query about treatment for "other than minor illnesses").  The August 1992 report does not specifically indicate that the right foot injury occurred in the line of duty nor does it indicate that it resulted in chronic disability, but obtaining any of the Veteran's outstanding Reserve service treatment records in accordance with the Veteran's request may shed further light upon the development of any chronic foot disability the Veteran has alleged to be caused or aggravated by his Reserve military service.

Additionally, the Board notes that the AOJ provided the Veteran with a VA examination of his feet in September 2015 for the purpose of evaluating the service connection claims on appeal.  The September 2015 VA examination report appears, however, to be inadequate for appellate review of the two foot disability service connection claims.  The report does not address the Veteran's flatfoot / pes planus disability on appeal at all, with the report showing "No response provided" for the section on "Flatfoot (pes planus)."  The report focuses upon discussion of the Veteran's bunion / hallux valgus diagnosis and his service-connected residuals of a right great toe fracture.

The Board observes that it may be the case that the VA examination was intended to evaluate the severity of the service-connected right great toe fracture residuals rather than the service connection claims, however the September 2015 VA examination report does in fact present a medical opinion partially addressing the Veteran's contention that his bunion disability is related to his service-connected right great toe injury / disability: "bilateral hallux valgus ... is not caused by his fx of the rt big toe."  Indeed, the AOJ's September 2015 decision and February 2016 SOC cited this opinion of the VA examiner in denying service connection for the bunion disability.  However, this medical opinion addresses only the causation element, and not the aggravation element, of the theory of secondary service connection presented in this case.

Governing law provides that when adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Court has indicated that indications that a claimed disability is "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  Accordingly, a remand for a new VA examination to secure an adequate medical opinion regarding the etiology of the Veteran's foot disabilities on appeal (to include whether they have been aggravated by his service-connected right foot disability) is warranted.

The Board notes that the Veteran's claims of entitlement to service connection for foot disabilities may have warranted a VA examination with a medical opinion in light of the Veteran's documented medical diagnoses of the claimed disabilities, documented in-service foot injury, established service-connected foot disability, and the apparent plausibility of the contention that one foot injury or disability may contribute to another.  In this regard, the Board notes the low threshold standard endorsed by the Court in  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Furthermore, the Board notes that once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Especially as this matter is being remanded to seek potentially pertinent outstanding service treatment records, the Board finds that a new VA examination is warranted to obtain more adequate findings and medical opinions to address these service connection claims.

Additionally, the September 2015 VA examination report identifies two diagnoses of the feet: "s/p fx of rt big toe" and "bunion."  The report does not diagnose flatfoot / pes planus of either foot, and suggests that the Veteran's only foot diagnoses are the fracture residuals and the bunions (the examiner did not make any notation of flatfoot / pes planus when responding to the question asking him to describe "any foot injuries or other foot conditions not already described").  In the absence of further explanation, the VA examination report's exclusion of flatfoot / pes planus from the Veteran's foot diagnoses fails to adequately inform appellate review of this matter, as the Veteran's claim for service connection for bilateral flatfoot / pes planus is supported by prior medical evidence to the extent of indicating that he has been diagnosed with bilateral flatoot / pes planus: a September 2014 VA podiatrist made a medical assessment of "pes planus" (in addition to "Bunion") for the Veteran's feet, remarking upon observed bilateral "flatfoot deformities" in a September 2014 report.  A new VA examination of the Veteran's feet shall have the opportunity to clarify whether the Veteran has flatfoot / pes planus of either or both feet (with attention to the prior documented medical diagnosis of flatfoot / pes planus), and to opine as to whether any such disability has been caused or aggravated by the Veteran's military service or his service-connected right foot disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disabilities on appeal.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  The AOJ should arrange for exhaustive development to secure for the record the complete service treatment records from the Veteran's Reserve (and any ACDUTRA) service (and specifically reports of all enlistment/periodic examinations for Reserve duty and any documentation of injury or disability of the feet).  This should include any necessary steps to verify the Veteran's dates of pertinent Reserve (and any ACDUTRA) service, as well as contacting the Veteran's Reserve unit(s) and all records storage facilities for retired Reserve members of the service.  If such records are not located, it should be so certified, and the scope of the search must be noted.  (The AOJ should note that the Veteran's March 2016 statement requests that he be provided with copies of the service treatment records obtained and added to his claims-file.)

3.  After the record is determined to be complete, the AOJ should schedule the Veteran for an examination by an appropriate specialist to determine the nature and etiology of his claimed bilateral flatfoot (pes planus) and bunion (hallux valgus) disabilities.  The Veteran's claims-file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

 (a) Please identify, by diagnosis, each foot disability found for the Veteran.  Please note that the Veteran has previously been diagnosed by VA with bilateral flatfoot (pes planus) and bunion deformity (hallux valgus), including as documented in a September 2014 VA podiatry note.  If the examining provider finds that either of these diagnoses is not warranted, please discuss how this finding may be reconciled with the prior diagnosis; please explain whether the prior diagnosis may have since resolved.

(b) Please identify the likely etiology for each disability entity diagnosed for the Veteran's feet (aside from the already service-connected right great toe fracture); specifically, as to each diagnosed foot disability, including the Veteran's hallux valgus and pes planus of either foot, is it at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service (to include in connection with his in-service right foot fracture injury), or that it is otherwise causally related to the Veteran's active duty service.

(c) For each foot disability diagnosed (aside from the already service-connected right great toe fracture), the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disease was caused by the Veteran's service-connected residuals of right great toe fracture.

(d) For each foot disability diagnosed (aside from the already service-connected right great toe fracture), the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disease was aggravated by (increased in severity due to) the Veteran's service-connected residuals of right great toe fracture.

(e) If the opinion is to the effect that a service-connected disability did not cause, but aggravated, a diagnosed disability of either foot, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail (regarding causation and regarding aggravation), citing to supporting clinical data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

4.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues remaining on appeal.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental SOC (SSOC) and afforded opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


